MEMORANDUM **
Federal prisoner Jairo Fernando MierCardenas appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Mier-Cardenas challenges a disciplinary decision in which he was found guilty of possession, manufacture, or introduction of a hazardous tool. He contends that he did not receive adequate notice of the charges. This contention fails because Mier-Cardenas was provided with enough information about the factual basis for the charge “to enable him to marshal the facts and prepare a defense.” Wolff v. McDonnell, 418 U.S. 539, 564, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974).
Mier-Cardenas also contends that the hearing officer’s decision was not supported by the evidence. “Some evidence” supports the prison disciplinary decision. Superintendent v. Hill, 472 U.S. 445, 454, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.